     Case 2:19-cv-01589-KJM-JDP Document 81 Filed 07/30/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH WAYNE PARKS,                                Case No. 2:19-cv-01589-KJM-JDP (PC)
12                         Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTIONS
                                                          TO COMPEL DISCOVERY, TO PRECLUDE
13              v.                                        USE OF HIS DEPOSITION TRANSCRIPT,
                                                          AND FOR APPOINTMENT OF COUNSEL.
14    SALAHUDDIN ABDUR-RAHMAN, et
      al.,                                                ECF Nos. 46, 47, 56, 60, 61, 64, 71
15
                           Defendants.                    ORDER GRANTING IN PART
16                                                        DEFENDANTS’ MOTION FOR AN
                                                          EXTENSION OF TIME
17
                                                          ECF No. 76
18

19             Plaintiff is a state prisoner proceeding without counsel with claims under 42 U.S.C.

20   § 1983. Several motions are currently pending before the court, eight of which are addressed

21   herein.

22             First, plaintiff has filed three separate motions seeking to compel the California

23   Department of Correction and Rehabilitation (“CDCR”) to comply with his requests to produce

24   documents related to his administrative appeals. ECF Nos. 46, 60, 71. Plaintiff states that he has

25   submitted several requests for these documents, but CDCR has refused to produce them. Id.

26             Plaintiff previously filed a similar motion seeking to compel CDCR to provide the same

27   documents. See ECF No. 43. As previously explained to plaintiff, a motion to compel is

28   appropriate when a party to the action fails to respond or inadequately responds to a request to
                                                          1
     Case 2:19-cv-01589-KJM-JDP Document 81 Filed 07/30/21 Page 2 of 4


 1   produce discovery. See Fed. R. Civ. P. 37(a)(3)(B)(iv). It is not the proper vehicle for obtaining

 2   discovery from a non-party, such as CDCR. To obtain discovery from a non-party, plaintiff must

 3   seek issuance of a subpoena and demonstrate that the information sought cannot be obtained from

 4   defendants through discovery. See Fed. R. Civ. P. 45(d)(1). Plaintiff has not requested that the

 5   Clerk of Court issue him a blank subpoena. See Fed. R. Civ. P. 45(a)(5). Neither has he

 6   demonstrated that the documents he seeks from CDCR could not have been obtained from

 7   defendants or that they are necessary to prosecute this action.1 See Fed. R. Civ. P. 45(d)(1)

 8   (requiring the court to ensure that the party serving the subpoena has taken reasonable steps to

 9   avoid imposing an undue burden or expense on the person or entity to be served with the

10   subpoena). Plaintiff’s motions to compel are therefore denied.

11          Second, plaintiff has filed three separate motions that seek to preclude defendants from

12   relying on the transcript from his deposition. ECF Nos. 56, 61, 64. Plaintiff states that during his

13   deposition, which was conducted remotely by video, there were multiple technical issues with the

14   video and audio feeds. Id. He appears to argue that these technical issues render the transcript of

15   his deposition unreliable. Id. He also complains that he was not timely provided a copy of the

16   deposition transcript. ECF No. 61 at 3-4.

17          While it is unfortunate that completing plaintiff’s deposition proved challenging due to

18   video and audio problems, those technical issues do not automatically render the deposition

19   transcript unreliable or inaccurate. Significantly, plaintiff has not identified any specific error or

20   incorrect statement in his deposition transcript. And while plaintiff may not initially have been
21   given a copy of his deposition transcript, defendants provided him a copy at the time they filed

22   their motion for summary judgment. ECF No. 66. Plaintiff has since filed five separate

23

24          1
               As best I can discern, plaintiff is seeking copies of his administrative appeals to establish
     that he exhausted his administrative remedies. See ECF No. 46 at 1 (arguing that without the
25   documents, this action could “easily [be] dismissed for lack of exhausted administrative
26   remedies”). Although defendants have filed a motion for summary judgment, they do not argue
     that plaintiff’s claims should be dismissed for failure to exhaust administrative remedies. Rather,
27   they argue that plaintiff’s claims are untimely and that the evidence establishes that defendants
     were not deliberately indifferent to plaintiff’s medical needs. Accordingly, there is no need for
28   plaintiff to submit evidence showing that he exhausted his administrative remedies.
                                                          2
     Case 2:19-cv-01589-KJM-JDP Document 81 Filed 07/30/21 Page 3 of 4


 1   documents in opposition to defendants’ motion, none of which identify any identify errors in the

 2   transcript. See ECF Nos. 67-70, 80. Absent a showing that the transcript contains an inaccuracy

 3   or that plaintiff was prejudiced by not being able to timely review the transcript, there is no basis

 4   from prohibiting its use in this case. See Hollis v. Sloan, No. 2:08-cv-2674 GEB KJN P, 2012

 5   WL 5304756, *3 (E.D. Cal. Oct. 25, 2012 (declining to strike the plaintiff’s deposition transcript

 6   where plaintiff failed to show that he was prejudiced by not being able to timely review his

 7   deposition transcript). Accordingly, plaintiff’s motions to preclude the use of his deposition

 8   transcript are denied.

 9           Third, plaintiff has filed his fourth motion seeking appointment of counsel. ECF No. 47.

10   As previously explained to plaintiff, he does not have a constitutional right to appointed counsel

11   in this action, see Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court lacks the

12   authority to require an attorney to represent plaintiff, see Mallard v. U.S. District Court for the

13   Southern District of Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary

14   assistance of counsel. See 28 U.S.C. § 1915(e)(1) (“The court may request an attorney to

15   represent any person unable to afford counsel”); Rand, 113 F.3d at 1525. However, without a

16   means to compensate counsel, the court will seek volunteer counsel only in exceptional

17   circumstances. In determining whether such circumstances exist, “the district court must evaluate

18   both the likelihood of success on the merits [and] the ability of the [plaintiff] to articulate his

19   claims pro se in light of the complexity of the legal issues involved.” Rand, 113 F.3d at 1525

20   (internal quotation marks and citations omitted).
21           Plaintiff has demonstrated an adequate ability to represent his interests in this action.

22   Further, he has not shown that he is likely to succeed on the merits. For these reasons, his motion

23   for appointment of counsel, ECF No. 47, is denied.

24           Lastly, defendants have filed a motion for an extension of time to file a reply to plaintiff’s

25   opposition to their motion for summary judgment. ECF No. 76. Good cause appearing,

26   defendants’ motion is granted in part. Defendants are granted until August 10, 2021 to file a
27   reply brief. No further extension will be granted absent a showing of extraordinary cause.

28
                                                         3
     Case 2:19-cv-01589-KJM-JDP Document 81 Filed 07/30/21 Page 4 of 4


 1            Accordingly, it is hereby ORDERED that:

 2            1. Plaintiff’s motions to compel CDCR to produce documents—ECF Nos. 46, 60, 71—

 3   are denied.

 4            2. Plaintiff’s motions to preclude the use of his deposition transcript in this action—ECF

 5   Nos. 56, 61, 64—are denied.

 6            3. Plaintiff’s motion for appointment of council, ECF No. 47, is denied.

 7            4. Defendants’ motion for an extension of time to file a reply to plaintiff’s opposition to

 8   their motion for summary judgment, ECF No. 76, is granted in part.

 9            5. Defendants are granted until August 10, 2021 to file their reply brief.

10            6. No further extensions of time will be granted absent a showing of extraordinary cause.

11
     IT IS SO ORDERED.
12

13
     Dated:      July 30, 2021
14                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
